PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/433,756
Filing Date: 15 Feb 2017
Appellant(s): Ben-Tal et al.



__________________
Theodore J. Prekop
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 04 January 2020 from the Office Action mailed 01 June 2020.
Real Party in Interest
A statement identifying by name the real party in interest is contained in the brief.

Summary of the claimed subject matter
The summary of the claimed subject matter is correct.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claims 1, 9, 18 and their dependent claims under 35 USC § 112
The rejection of claims 1-5, 7-11 and 13-21 under 35 USC § 103

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
None

NEW GROUNDS OF REJECTION
None

Response to Argument
Rejections under 35 USC § 112
In the Appeal Brief filed 04 January 2020, the Appellant argues:
It is respectfully submitted that the above-highlighted claim features are supported by the specification. For instance, paragraphs [0007] and [0008] of the specification… Thus, based on the above-reproduced paragraphs of the specification, the specification clearly discloses computing a probability score based upon clinical data for the patient… Paragraph [0035] of the specification provides an example of such a computation in the context of familial hypercholesterolemia (FH)… the specification describes weights assigned to certain elements of clinical data (e.g., a weight of 8 when a FH relevant diagnosis or problem has been recorded for the patient) and computing a probability score for a patient based upon the weights. Thus, contrary to the assertions of the Examiner, Applicant is not claiming all computation of probability scores and distributions, but rather only computation of a probability score and a distribution based upon clinical data for a patient 

The Examiner respectfully disagrees.
It is respectfully submitted, that no algorithm and/or formula to arrive at the probability score or the distribution is provided by the specification. In particular, Appellant’s specification paragraphs [0007]-[0008], describe executing a disorder rule on clinical data to output a probability score with an assigned distribution. Additionally, Appellant’s specification paragraphs [0035]-[0036] further sets forth some exemplary rules with a weight for each of the rules for familial hypercholesterolemia (FH), one of the many genetic disorders Appellant’s specification paragraph [0026] mentions. However, even with the exemplary rules provided for only one of the genetic disorders the claim encompasses, at best some weights can be determined, it is unclear to the Examiner how a person of ordinary skill in the art can use these determined weights to than calculate a probability score and a distribution, as described by Appellant’s specification paragraph [0036], “the rules engine 130 can compute a score based using the weight values… If the score is above a second predefined threshold, the rules engine 130 can indicate that there is a high amount of certainty that the patient is a candidate for genetic testing for FH. If the score is between the first predefined threshold and the second predefined threshold, the rules engine 130 can output an indication that the patient is a candidate for genetic testing for FH, but there is uncertainty”. As no algorithm and/or formula is provided, Appellant's description of computation of probability scores and distributions using the weights, claims any and all types of computation of probability scores and distributions evidencing that the Appellant did not have possession of their invention at the time of filing.

Rejections under 35 USC § 103
Claims 1, 9 and 18
In the Appeal Brief filed 04 January 2020, the Appellant argues:
The Office appears to equate the "risk" (which can be a score or a probability) that is calculated in Holmes with the probability scores of the subject claims… the "risk" in Holmes (referred to hereafter as "the risk score") is a score that is indicative of a subject's chances of developing a health condition (e.g., a genetic disorder). However, the probability score recited in claim 1 is not indicative of whether a patient will develop a genetic disorder, but rather is only indicative of whether the patient is a candidate for genetic testing for the genetic disorder. Thus, the risk score generated by the system in Holmes and the probability score recited in claim 1 serve different purposes… When the risk score meets a certain threshold, the system in Holmes may recommend activities for the subject to address the health condition (e.g., genetic testing to confirm that the subject has the genetic disorder, lifestyle changes, etc.). In contrast, the probability score recited in claim 1 is not indicative of a patient's chances of having a genetic disorder, but rather only whether or not the patient is a candidate for genetic testing… Simply restated, the probability of a subject having a genetic disorder is different than a probability that the subject is a candidate for genetic testing for the genetic disorder.

The Examiner respectfully disagrees.
It is respectfully submitted that “candidate” is not explicitly defined by Appellant’s specification. The Examiner notes although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van 
Additionally the Examiner notes the language of claim 1, recites “computing probability scores for a genetic disorder… wherein the probability score is indicative of whether the patient is a candidate for genetic testing for the genetic disorder.” Holmes teaches determination of health risks (Holmes: paragraphs [0037]-[0040]) for developing a genetic disorder (Holmes: paragraph [0074]), and the risk can be reported as a percentage and can be used to provide a recommendation of genetic testing (Holmes: paragraphs [0078]-[0079]). As the claim only requires calculation of the probability score and that the probability score is “indicative of whether the patient is a candidate for genetic testing”, under the broadest reasonable interpretation, Holmes teaches what is required as the health risk is used to provide a recommendation of genetic testing, and is therefore indicative of being a candidate for genetic testing. 
Furthermore, the Examiner notes the similarities between Holmes and Appellant’s specification paragraph [0035], “identify patients who are candidates for having FH in order to recommend genetic testing for finding FH known genetic mutations”, the Examiner notes Appellant’s specification appears to also determine if a subject is a candidate for genetic testing by first determining if a subject is at risk of developing the condition, which is similar with the teachings of Holmes described above. In addition Holmes paragraph [0074] and Appellant’s specification paragraphs [0026] and [0035] both are directed toward familial hypercholesterolemia (FH), and other similar genetic disorders. Therefore as both Holmes and 

Appellant further argues:
As indicated above, the phenotype prediction of Macpherson relates to the probability of an individual having a disease and/or "estimates of the distribution of likely measurements." Macpherson is unclear as to what the term "estimates of the distribution of likely measurements" refers to; however, assuming, arguendo, that this term relates to the ambiguity with respect to the probability of an individual having a disease, Macpherson still fails to suggest the above-highlighted claim features for reasons similar to those set forth above with respect to Holmes… a distribution that is indicative of the ambiguity with respect to whether or not the individual has has/will develop a genetic disorder is different than a distribution that is indicative of the ambiguity with respect to a probability score that is indicative of whether or not a patient will benefit from genetic testing. Additionally, the system in Macpherson utilizes genetic information to make phenotype predictions, which is different than the server computing device of claim 1, which does not utilize such information in generating probability scores and distributions

The Examiner respectfully disagrees.
	It is respectfully submitted, that the Examiner is not entirely clear as to what the Appellant is arguing with respect to Macpherson. It appears to the Examiner as though the same argument presented above for Holmes as teaching a probability of having the disorder not being a candidate for genetic testing is being is also being argued for Macpherson. The Examiner notes Macpherson teaches estimation of a disease risk and a distribution using collaborative family medical history (CFMH) and can include genetic information, but does not require it (Macpherson: paragraph [0020] and [0036]), requesting additional information via a questionnaire to reduce the amount of missing data (i.e., ambiguity) (Macpherson: paragraphs [0045] and [0066]), and updating the distribution and probability as well as providing recommendations for genetic testing using the probability and distribution (Macpherson: paragraph [0094]). As described above, incorporated herein, the use of probability and distribution to provide the recommendation is similar to Appellant’s specification in 
	Finally with respect to the distribution being a measure of ambiguity, it is respectively submitted, that Macpherson paragraphs [0036] and [0066] suggest to the Examiner that the distribution of Macpherson is a measure of ambiguity. Nevertheless, the Examiner relied on DeBruin paragraphs [0123]-[0124] to explicitly show confidence values used as a measure of ambiguity (DeBruin: paragraph [0085]), and would be obvious to include within the teachings of Holmes and Macpherson with the motivation of “reduc[ing] ambiguity in the diagnosis and treatment planning decisions and reports” (De Bruin: paragraph [0085]). Therefore Appellant’s argument is unpersuasive.



Claims 2-5, 7-8, 10-11, 13-17 and 19-21
	It is respectfully submitted that independent claims 1, 9 and 18 are NOT allowable for the reasons set forth above by the Examiner. As such, dependent claims 2-5, 7-8, 10-11, 13-17 and 19-21 are NOT allowable, for substantially the same, or similar reasons set forth above. 




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.